 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
 6                                EASTERN DISTRICT OF CALIFORNIA
 7

 8    CHRISTIAN RANGEL,                                  No. 1:19-CV-00638-LJO SAB
 9                        Plaintiff,
10            v.                                         ORDER REGARDING SETTLEMENT
                                                         CONFERENCE PROCEDURES
11    CITY OF MODESTO, ET AL,
12                       Defendants.
13

14           The Court sets a settlement conference for February 18, 2020, at 1:00 pm, Courtroom 10,
15   before Magistrate Judge Erica P. Grosjean.
16           Unless otherwise permitted in advance by the Court, the attorneys who will try the case
17   shall appear at the Settlement Conference. It is recommended that pertinent evidence to be offered
18   at trial, documents or otherwise, be brought to the settlement conference for presentation to the
19   settlement judge. Neither the settlement conference statements nor communications during the
20   settlement conference with the settlement judge can be used by either party in the trial of this
21   case.
22           Absent permission from the Court, in addition to counsel who will try the case being
23   present, the individual parties shall also be present. In the case of corporate parties, associations
24   or other entities, and insurance carriers, a representative executive with authority to discuss,
25   consider, propose and agree, or disagree, to any settlement proposal or offer shall also be present.
26   A representative with unlimited authority shall either attend in person or be available by phone
27   throughout the conference. In other words, having settlement authority “up to a certain amount”
28
                                                        1
 1   is not acceptable.
 2            IF ANY PARTY BELIEVES THAT A SETTLEMENT CONFERENCE WOULD
 3   BE FUTILE, THEN THAT PARTY SHALL CONTACT THE COURT NOT LATER
 4   THAN SEVENTY-TWO HOURS PRECEDING THE SCHEDULED SETTLEMENT
 5   CONFERENCE.
 6            Confidential Settlement Statements
 7            At least five (5) court days prior to the settlement conference, each party shall submit a
 8   Confidential Settlement Conference Statement in Word format directly to Judge Grosjean’s
 9   Chambers at epgorders@caed.uscourts.gov. The statement shall not be filed on the docket or
10   served on any other party. Each statement shall be clearly marked "confidential" with the date
11   and time of the settlement conference clearly noted on the first page. The Confidential Settlement
12   Conference Statement shall include the following:
13                   A. A brief statement of the facts of the case.
14                   B. A brief statement of the claims and defenses, i.e., statutory or other grounds
15                   upon which the claims are founded; a forthright evaluation of the parties'
16                   likelihood of prevailing on the claims and defenses; and a description of the major
17                   issues in dispute.
18                   C. A summary of the proceedings to date.
19                   D. An estimate of the cost and time to be expended for further discovery, pretrial
20                   and trial.
21                   E. The relief sought.
22                   F. The party's position on settlement, including present demands and offers and a
23                   history of past settlement discussions, offers and demands.
24

25   IT IS SO ORDERED.
26

27   Dated:     November 21, 2019                                /s/
28                                                       UNITED STATES MAGISTRATE JUDGE
                                                         2
